The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2014

                                       No. 04-13-00596-CR

                                    Mario Josue QUINTERO,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 11-07-10748-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
         The State’s brief was originally due to be filed on June 20, 2014. On June 26, 2014, the
State filed its first motion for extension of time, requesting that the time to file the brief be
extended to July 21, 2014. We granted the motion. On July 18, 2014, the State filed its second
motion for extension of time, requesting an extension of 30 days. We granted the motion and
ordered that the brief be filed by August 20, 2014; we warned that no further extensions of time
would be granted. On September 3, 2014, the State filed its third motion for extension of time,
requesting an additional 45 days in which to file the brief. The motion is GRANTED IN PART.
We ORDER the State to file its brief within 10 days from the date of this order. THIS IS THE
FINAL EXTENSION OF TIME THAT THE STATE WILL BE GRANTED. If the State’s brief
is not timely filed, we will set the appeal “at issue,” and it will be set for submission without an
appellee’s brief.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court